FILED
                                                                              MAR 05 2012
                            NOT FOR PUBLICATION
                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10200

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00449-RCC

  v.
                                                 MEMORANDUM *
ROBERTO NAVARRO-ERUNES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Roberto Navarro-Erunes appeals from the 38-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute marijuana, in violation of 21 U.S.C. § 846, § 841(a)(1), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(B)(vii), and possession with intent to distribute marijuana, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(vii). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Navarro-Erunes contends that the district court abused its discretion by

denying a minor role reduction based on a misconception that it lacked the

authority to do so. The record reflects that the district court understood its

authority to grant a downward adjustment on this basis, but found the

circumstances insufficient to warrant the reduction. The district court did not

clearly err by declining to award the minor-role adjustment. See United States v.

Cantrell, 433 F.3d 1269, 1283-84 (9th Cir. 2006).

      AFFIRMED.




                                           2                                     11-10200